IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tramale Lockett,                          :
                           Petitioner     :
                                          :
                   v.                     :
                                          :
Pennsylvania Board                        :
of Probation and Parole,                  :   No. 1453 C.D. 2015
                           Respondent     :


PER CURIAM
                                        ORDER

            AND NOW, this 29th day of June, 2016, it is ORDERED that the
above-captioned opinion filed May 4, 2016, shall be designated OPINION PER
CURIAM rather than MEMORANDUM OPINION PER CURIAM, and it shall be
reported.